DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/17/2022 has been entered.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a force limiting element in claim 1 and a limiting element in claim 13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 and 10-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2010/0298831 (Browne).
1. Browne discloses an apparatus (tool 10) capable of mitigating damage to a treatment device (P0077) comprising a treatment tool (driving member 12 and/or bone stop 22) coupled to a movable assembly (handle 14) at a proximal portion of the treatment tool (via force-limiting coupling 16 at FIG. 1). The apparatus has a force limiting element (see force-limiting coupling 16 at FIG. 1, P0077-P0078, and P0087-P0089 which is the same as or at least equivalent to that disclosed in this application at the embodiment of FIG. 3A-3B since each disclose the force limiting element being a spring or resilient member  which deforms under a predetermined load) connected to the proximal portion of the treatment tool and connected to the movable assembly (FIG. 1; P0071). A proximal end portion of the force limiting element is connected to the proximal portion of the treatment tool (e.g., top end portion of force-limiting coupling 16 is connected to the top portion of the driving member 12 through their general connection as a tool in FIG. 1) and a distal end portion of the force limiting element is connected to the moveable assembly (e.g., bottom end portion of the force-limiting coupling 16 is connected to the handle 14 through their general connection as a tool in FIG. 1). The proximal end portion of the force limiting element (e.g., top end portion in FIG. 1) remains connected to and allows movement of the proximal portion of the treatment tool in a proximal direction with respect to the movable assembly while maintaining the coupling between the movable assembly and the proximal portion of the treatment tool when forces experienced by the treatment tool increase to a predetermined amount of force (e.g., deformation of force-limiting coupling 16 at P0087-P0089 allows excess force applied by distal movement of handle 14 to deform the coupling 16 thereby allowing proximal movement of the driving member 12 when the driving member 12 and bone stop 22 is driven into a bone or at a force greater than the predetermined amount while the top end portion of force-limiting coupling 16 remains connected to the top portion of the driving member 12 in FIG. 1)(FIG. 1; P0077-P0078 and P0087-P0089).
2. The force limiting element comprises a spring (P0087-P0089).
3. The force limiting element comprises a reversibly engageable connector (P0089 where “a pressure-relief valve” or a resilient member which deforms can reasonably be considered “reversibly engageable”).
4. The force limiting element comprises both a spring and a reversibly engageable connector (P0089 where a resilient member which deforms can reasonably be considered a “spring” since it is resilient and “reversibly engageable”).
5. The predetermined amount of force is the amount of force needed to extend the spring (see “extension spring” at P0088).
6. The predetermined amount of force is the amount of force needed to disengage the reversibly engageable connector from the movable assembly (e.g., amount of force needed to actuate the pressure-relief valve at P0087 which disengages the valve from the handle 14 via guide 18 at P0081 and P0087-P0089).
7. The proximal portion of the treatment tool has a friction element (“a pressure-relief valve” at P0087) that conditionally prevents movement of the proximal portion of the treatment tool with respect to the movable assembly (P0087).
8. The force limiting element assists in moving the proximal portion of the treatment tool in a distal direction with respect to the movable assembly when forces experienced by the treatment tool decrease below the predetermined amount of force (P0076).
10. The treatment tool is a needle (e.g., bone stop 22 can be a needle at P0198).
11. The apparatus has an indicator which indicates when the treatment tool has been completely deployed (P0101).
12. The indicator comprises audible or tactile indicator (P0101).
13. Browne discloses an apparatus (tool 10) capable of reducing the likelihood of damage to a treatment device (P0077) comprising a treatment tool (driving member 12) advanceable from a treatment device handle (handle 14), and a limiting element (see force-limiting coupling 16 at FIG. 1, P0077-P0078, and P0087-P0089 which is the same as or at least equivalent to that disclosed in this application at the embodiment of FIG. 3A-3B since each disclose the force limiting element being a spring or resilient member which deforms under a predetermined load) configured to couple a proximal portion of the treatment tool with the treatment device handle (FIG. 1; P0071). A proximal end portion of the limiting element is connected to the proximal portion of the treatment tool (e.g., top end portion of force-limiting coupling 16 is connected to the top portion of the driving member 12 through their general connection as a tool in FIG. 1) and a distal end portion of the limiting element is connected to the treatment device handle (e.g., bottom end portion of the force-limiting coupling 16 is connected to the handle 14 through their general connection as a tool in FIG. 1). The proximal end portion of the limiting element (e.g., top end portion in FIG. 1) remains engaged with the proximal portion of the treatment tool to allow proximal movement of the proximal portion of the treatment tool when a distal portion of the treatment tool experiences forces above a predetermined amount (e.g., deformation of force-limiting coupling 16 at P0087-P0089 allows excess force applied by distal movement of handle 14 to deform the coupling 16 thereby allowing proximal movement of the driving member 12 when the driving member 12 and bone stop 22 is driven into a bone or at a force greater than the predetermined amount while the top end portion of force-limiting coupling 16 remains connected to the top portion of the driving member 12 in FIG. 1)( FIG. 1; P0077-P0078 and P0087-P0089).
14. The limiting element is an adjustable, compressible, extendable, or resettable element (P0087-P0089).
15. The treatment tool is a cutting blade (e.g., see driving member having a stylet 19 with a pointed tip 19A at FIG. 1 and P0084).
16. The limiting element is engaged to allow proximal movement of the proximal portion of the treatment tool when a distal portion of the treatment tool contacts non-target tissue (FIG. 1; P0077).
17. The non-target tissue is bone (P0077).
18. The limiting element is configured to move the treatment tool distally (P0076).
19. The apparatus has an indicator which indicates when the treatment tool has been completely deployed (P0101).
20. The indicator comprises an audible or tactile indicator (P0101).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0298831 (Browne), as applied to claim 1 above, and further in view of US 5,897,564 (Schulze).
Browne discloses the invention substantially as claimed as discussed above and further discloses the treatment tool being a needle (P0198) but does not disclose the tool being a suture. Schulze teaches an apparatus in the same field of endeavor having a suture as a treatment tool for the purpose of knot tying at a surgical site (col. 1, lns. 11-16). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the treatment tool of Ralph to include a suture as taught by Schulze in order to knot tie at a surgical site.
Response to Arguments
Applicant’s arguments, see page 5-6, filed 10/17/2022, with respect to US 2019/0365362 (Ralph) have been fully considered and are persuasive.  The rejection has been withdrawn. 
Applicant’s arguments regarding the new limitations with respect to Browne have been considered but are moot because the arguments do not apply to the rejection in the previous office action (e.g., do not apply to claim limitations previously rejected).  All arguments directed to new limitations in the amended claims are addressed in the rejection above.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD J SCHERBEL whose telephone number is (571)270-7085. The examiner can normally be reached Mon - Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TJ SCHERBEL
Primary Examiner
Art Unit 3771



/TODD J SCHERBEL/            Primary Examiner, Art Unit 3771